DISSENTING- OPINION.
LAMM, C. J.
In September, 1908, Cohron, executor of Rachel Botts’s will, together with the trustees of the Francis Street Baptist Church of St. Joseph, a corporation (said church also joining as plaintiff) brought suit in equity in the Buchanan Circuit Court against W. B. Polk to set aside a warranty deed of date January 7, 1907, whereby Rachel purported to convey a lot she then owned to said defendant for a consideration of $300, reserving to herself a life estate.
The bill set forth that the property had been devised to the trustees of said Baptist Church by Rachel’s will, duly executed in February, 1904, and duly probated on her death in April, 1907; that it was worth $1500; that Rachel at the date of the deed was upwards of eighty years old and could neither read nor write; that she was, by virtue of her dotage^ and from being sick in body and mind, incapacitated to make said deed at that time; that she was flattered and unduly influenced to make the same by defendant and his wife, Lillian, she having trust in their statements *283and promises to take care and provide f.or her and her interests and that it was for her good and the best for her to make it, and was prevailed npon to sign the deed by mark without knowing the effect of her act. That no part of the expressed consideration in said deed had been paid; that defendant had collected rents amounting to $300 and should be required to account for them and to show in turn what he had expended on the property, if anything; that the deed should be canceled and for such further ■ and other orders and decrees as were just and proper.
Prom a decree in favor of plaintiffs setting’ aside the deed, but decreeing a lien in favor of defendant for $334.84, he appeals.
The allegations . of the bill sufficiently appear above.
The answer admits Rachel’s ownership of the lot prior to January 7, 1907, her conveyance of that date as alleged and.her death. It alleges that $300 was a sufficient consideration for the lot. It also pleads a written contract of the same date between defendant and his wife on one side and Rachel' on the other, narrating (in a whereas) that Rachel wanted an adjustment of the consideration in such manner as to produce “a sort of monthly income to her so long as she lives.” In another “whereas” it is set forth that because of the kindness and affection between the parties it was desired that on the death of Rachel during the life of the contract, Mr. Polk and his wife should incur no further liability on account of said consideration. To that end it was agreed in the contract that Polk and his wife should pay the taxes on the lot from that date onward, that Rachel should keep the real estate in repair out of the monthly rent and profits, should-incur no expenses and cause no liens against the lot and that Polk and his wife should pay her ten dollars per month until the $300 were paid, this, however, in the event she lived that long. If she did not *284live that long then the obligation to pay should eease at her death and the amounts paid should he a full consideration for the $300 debt. The contract further provides that if defendant defaulted on the monthly payments, all of them became due and an action would lie for the whole sum. Having pleaded said contract in haec verba, the answer proceeds to allege that the monthly payments were made for three consecutive months; that at the end of that term Rachel took suddenly sick and died; and that the contract thereby became fully performed on the part of defendant. Denying any undue influence by defendant (or any other person in his behalf) the answer alleges that the sale and contract were the idea of Rachel alone; that “she induced defendant against his will to enter into said contract;” that Rachel was at the time strong and able-bodied, except a lameness in her left shoulder caused by an accident some years before, and (quoting) “was an unusually bright and intelligent negress, far above the average of her class;” that she left no descendants ; that she sought by the conveyance to protect herself against want in her old age and care and worry over the ownership of the property; and that the transaction was a fair one, honestly done in order to subserve the wishes of Rachel, as aforesaid.
Such of the evidence as we deem vital to assignments of error will be noticed presently in its place.
At the close of the evidence offered on the merits at the trial, the chancellor announced his intention to find for plaintiffs and thereupon he entered an order appointing Lawrence Bothwell, Esq., of the St. Joseph Bar, referee to take further evidence and make a finding on rents on one hand, and the improvements and betterments, etc., made by defendant, on the other. To that order defendant excepted and took leave to file a term bill at the next term. At the next term this order was set aside and anew one entered providing that defendant “had until the May term to file said bill of ex*285ceptions.” The term bill was incorporated with the principal bill and filed during the May term, on its 57th day.
(Note. There is no question but what the principal bill was filed in time.)
When the trial commenced defendant objected to the introduction of any evidence “for the reason that the petition does not state facts sufficient to constitute a cause of action.” Thereupon, the following rather significant colloquy occurred:
“The Court: Do you wish to' argue the objection?
“Mr. Gabbert (attorney for defendant) :■ No, sir, not at this time.
“The Court: Objection overruled.”
Presently, the cause having been held sub judice for his report, the referee qualified and took on himself the burden of service. Taking testimony, he reported it with his findings. Defendant’s exceptions thereto, coming in, were overruled and he saved the point.
In substance (condensing them) the assignments of error are: (1) The bill did not state facts sufficient to constitute a cause of action; (2) it was error to appoint a referee (and herein of error in overruling defendant’s exceptions to the referee’s report); (3) on the merits the decree should have been for defendant.
I. Of the sufficiency of the bill.
The point made against the bill in appellant’s brief is that it was “fatally defective in that it did not allege a willingness on the part of the plaintiff to refund to the defendant all money necessary to place him in statu quo.”
(a) The point thus made directs this court to an alleged specified vice; whereas the point made below did not. Below, the point was under cover of the statutory general ground of demurrer. Learned counsel *286possibly was entitled to make bis point against the bill in the general language of the statute regulating a general demurrer (R. S. 1909, sec. 1800), if be chose to take that course. That is frequently done in practice, but it should not be favored; for it smacks of ambush and lying in wait when made in that form at so late a step in the evolution of a lawsuit. Moreover, when be was asked by the court whether be wanted to argue the point,' that request was equivalent, in a forum of reason, to an invitation to point out the specific infirmity be bad in mind, to let fly bis arrow of criticism, if any in bis quiver, at a definite mark — this, for the edification of the court. When be declined so to do was not that declination tantamount to notice that be preferred bis exact position to remain dark for trial purposes'? If not that, did it not mean that at that time be bad no specific objection in mind but was casting an anchor to windward for tactical purposes further on in the ease, should a specific objection spring up in bis mind later on being more fully advised? the rule is to disallow a general objection to testimony below, where, on appeal, the general objection has been dropped and a specific objection substituted. [Bragg v. Railroad, 192 Mo. 1. c. 342-3; Ibid., 345-6.]
From the trend and thread of the discussion in the Bragg case and cases cited, it is a bit bard to escape the conclusion that the reasoning applicable to the rule governing a general objection to testimony applies to a general objection made orally to a petition at the commencement of the trial, where, as here, the lower court (asking for light) was left in the dark on the point. "We say so much by way of admonition, the question is reserved, as at this time a ruling is not necessary to our ease, as will presently appear.
(b) While a defendant may object orally to the sufficiency of a petition when the trial is about to begin by introducing testimony, yet for obvious reasons such course is not favored by courts. The fair (hence, *287proper) way is to challenge the sufficiency of the petition by demurrer in the beginning so that if it is held insufficient, and be susceptible of amendment, the bill may be cured before trial. [East St. Louis Ice & Cold Storage Co. v. Kuhlmann, 238 Mo. 1. c. 702, et seq., and cases cited.] "Where the challenge is made orally, when the trial is called, and is overruled, the right doctrine on appeal is that the grace of every implication is allowed to aid the judgment precisely as in a mm tion in arrest after verdict — i. e., mere uncertainty, indefiniteness or informality in allegation is not fatal. “Such objection is disallowed if by reasonable intendment, or by fair implication from facts stated, or if by most liberal construction the essential alíegation may be got at by inference.’’ [Ibid.]
(c) Applying the doctrine announced in paragraph b, the point should be ruled,against appellant. This, because:
There is a cardinal maxim of equity that he who seeks equity must do equity. It has been held in some cases cited in appellant’s brief that a plaintiff in his bill should aver his willingness to do equity or his ability to make restitution or to pay the price of his decree by putting a defendant in statu quo ante in cases where rescission is decreed. But it could hardly be held good equity to rule that a plaintiff who was" unable to pay in specie the amount necessary to put-defendant in statu quo ante should be cast, when it is apparent on the face of the bill or from the facts that defendant can be made'whole out of the real estate in dispute by decreeing a lien as the price of the decree, as was done in this’ case. So, admitting for the purposes of the case that a bill should show a willingness to do equity on the part of the one who seeks equity, yet we think this bill indicates an equitable frame of mind and disposition. Plaintiffs ask for rents on the one hand, and, on the other, for a showing on improvements, betterments, etc. That means a disposition to *288do equity — to give and take on equitable principles. They follow this by asking for such, orders and decrees as may do equity. That was the theory of the trial chancellor when he ordered a referee to take an account of taxes paid and 'improvements done to the property on the one side and ascertain rents on the other side.
Says Story with a fine animation, native to him .(1 Eq. Juris. [13 Ed.], sec. 439.): “The beautiful ■character or pervading excellency, if one may so say, of equity jurisprudence is, that it varies its adjustments and proportions so as to meet the very form and pressure of each particular case in all its complex habitudes.”
That a chancellor sua sponte may put a price upon his decree, though that price be not specifically offered in plaintiff’s bill, is held in a line of cases. [Whelan v. Reilly, 61 Mo. 565; Paquin v. Milliken, 163 Mo. 79; Haydon v. Railroad, 222 Mo. 1. c. 134, et seq.] In a well considered case from Indiana (Shuee v. Shuee, 100 Ind. 1. c. 481), cited in the Haydon case, supra, there are remarks apposite, viz.:
“It is urged that the court below should have sustained a demurrer to the bill, because it failed to show an offer to rescind on the part of the plaintiff before filing the bill, and it is argued that because it appears from the facts as found by the court, that no offer to rescind was made, nor to return the money paid as the consideration of the settlement, before the suit was commenced, the court could make no decree in the plaintiff’s favor setting aside the settlement. It is always within the power of a court of equity, where its decree is invoked, to require, as ‘the price of its decree,’ that the person invoking it shall submit to equitable terms, and accordingly a chancellor always inquires concerning the equities which the plaintiff must do, in order that he may be entitled to the relief which he seeks. Whenever any benefit has been received un*289der a contract which, the court is asked to set aside, the court will fasten a trust on the conscience of the party, in respect of such receipts, and direct an account and repayment.”
The premises considered, while the bill is inartifi-cially drawn in the particulars in hand, yet (aided by legitimate inferences, as it is) we should not hold it bad, where its sufficiency was not challenged by a demurrer but by an objection sprung at the trial to the introduction of testimony, and where, as here, the specific vice complained of was not brought into the open on the request of the court but, ex industria, was screened by the shade of a generality.
II. Of the appointment of a referee (and herein of exceptions to his report).
(a) Section 1996, Revised Statutes 1909, inter odia, provides for a referee “to report upon any specific question of fact” involved in a cause subject to reference. The court need not refer the whole case, and we see no reason why a reference might not be ordered on the value of betterments and on taxes, rents, etc. That course, nisi, is not unusual and seems a sensible aid in administering equity. We should hold the reference well enough.
(b) Furthermore, the assignment of error should be disallowed because: There were two bills of exceptions due when the case closed — one, a term bill for which leave had theretofore been taken to preserve defendant’s exceptions to the appointment of a referee, the other, the main bill. At the proper term for filing the term bill, the prior order granting such leave was set aside, and defendant was allowéd “until the May term to file said bill of exceptions. ’ ’ He filed an omnibus bill on the 57th day of the May term — in time for the main bill. We do not hold he could not inorporate the term bill in the principal bill, provided his leave to *290file the term bill had not expired when the principal bill was filed. But in this case that leave had expired. Certainly neither the preposition ‘ ‘until’’ nor the conjunction “until,” in fair English meaning, is equivalent in correct usage to “during” or “throughout” or “at,” or such phrase 'as, - “while the term lasts. As a preposition “until” means, to; up to; till. As a conjunction it means, as far as; to the place or degree that; to the time that; till. [Web. tit., “until.”] That standard work in a note says: “In ordinary uses as well as in contracts and other legal documents the question as to whether ‘-until’ is inclusive or exclusive of the date mentioned generally depends on the connection or circumstances in which the word is used. The weight of judicial- decisions is that ‘until’ is prima, facie exclusive.” Speaking of the word “until,” it is declared' to be “a restrictive word; a word of limitation ; construed in contracts and like documents as exclusive of the date mentioned, unless it was the manifest intention of the parties to include it. But this construction is not of universal application, and the effect to be given this word must depend on the intention of parties using it, as manifested by the context and considered with reference' to the subject to which it relates.” [39 Cyc. 841-2.]
In Railroad v. Gracy, 126 Mo. 1. c. 477 et seq.,. there is a discussion of the office and meaning of “until.” That case may be considered authority for the proposition that .if a day certain has been named for filing the bill of exceptions, the word “until” (when read in the light of the context from which the intent may be gathered, and the statutory rule for computing time) might be held to include a day mentioned. But in this case that rule does not- apply, for there is no day mentioned. So, too, the context is against the construction that the whole or fifty-seven days of the-May term , were meant. Nor does the obvious intent of the order lead up to any other conclusion — ex. gr.,. *291the term bill of exceptions would be a small affair, requiring little time in preparation. Not so, the principal bill. Accordingly the order granting leave for both bills, as preserved in the abstract of record entries, reads:
“Defendant has leave to file bill of exceptions during the next May term of court.” (That is, his principal bill.) “Now here the order heretofore made in this cause, allowing defendant to file term bill of exceptions is set aside and defendant has until the May term to file said bill of exceptions.” (The italics, of course, are ours.)
There is a different wording to the order given in the bill of exceptions, but that we may not look to for record entries.
G-iving that .order the value its face imports, it will be seen that when defendant desired leave for filing his principal bill, the leave he took was “during” the May term. But when he came, in the next line or so, to his term bill he dropped the word “during” and substituted one filling a.different office, to-wit, “until.” If that word be allowed to be of such ambiguous or equivocal meaning that the intent must govern in each particular case, then the context indicates an intentional change in phraseology — a change unfortunate if the leave was to be the same for the term bill as it was for the main one.
(c) Error is assigned for that the court overruled defendant’s exceptions to the referee’s report. The principal item now complained of is that the referee erred in recommending the twenty-five dollars rent uncollected from one Eiley Hill should be charged to defendant. It seems that Hill was allowed to occupy one house on the lot free of rent for several months — that is, none was collected from him although-he was allowed to remain until finally put out later by legal process. But an examination of the decree shows that the court, did not give judgment for this item. In such fix, *292although, the court may have erred in fully confirmingthe report (a question we do not decide) yet that error, if any, did not result in injury to appellant on the Hill item. It may be if plaintiff had appealed they .could have complained of -the decree in that particular, but appellant cannot. We are forbidden to reverse judgments in civil actions unless for error that affects the substantial rights of the adverse party. [R. S. 1909, sec. 1850.] Error to be reversible is error materially affecting the merits. [Ibid., sec. 2082.]
My Brother Craves, in Trainer v. Mining Co., 243 Mo. 1. c. 374, in a concurring opinion, was of the notion that those two statutes were but expressive of the ancient established rules of courts, and therefore, by their own vigor and office, performed no real function. Bnt whether the statutes be allowed efficacy because of the lawmaker’s ipse dixit, or because of the maxim, Cur sus curiae est lex curiae, is immaterial. Let the honor go where it will, since in either event the same goal is reached, for the result is the same.
Some other exceptions were taken to the referee’s report, but a careful study of the record confirms us in the belief that he dealt very kindly with appellant on betterments, taxes and rents. It should not be held there was error in confirming it.
III. Of the merits.
There was testimony tending to show as follows:
Rachel Botts, a widow and pensioner of the Civil War, had been a slave, could neither read nor write and was about ninety years of .age at her death, to-wit, April 7, 1907. On February 15, 1904, she made her last will whereby she devised to trustee's of the Francis Street Baptist Church, to be used for its benefit, all her estate, whether real, personal or mixed, including her right to insurance in the Metropolitan Insurance Company and every right she had in every- species of property — this, “in fee simple and absolutely.” She *293directed that her just debts be paid out of her estate as soon as found convenient. Her funeral expenses, however, were to be paid by the Daughters of the Tabernacle — we assume, her lodge. She was without any known descendant, was a devoted member of said Baptist Church and entertained a somewhat settled testamentary disposition towards it. No question is made over the validity of this will nor over its probate, which happened in due course on her death. Three months before -she died she executed a deed to defendant to a lot (the little all she had) which she long owned as her home in St. Joseph, reserving a life estate to herself. Barring that reservation, the deed was in ordinary warranty form and was spread of record seven days later. The consideration expressed was $300, and the deed recited it was paid her by defendant and that she acknowledged its receipt. In-fact, however, nothing was paid at the time; but after-wards thirty dollars in monthly installments of ten dollars each were paid. On the date of this deed (and as part of the same, transaction) a contract was entered into between her on the one side and the defendant Polk and his wife on the other — a contract that provokes comment for what it contains as well as for what it does not. Suffice it to say, here, that after a whereas or two, reciting the deed and the affection between the parties, it provided that the Polks agreed to pay all taxes and then the force of the rest of it was spent in providing at some length that Rachel should keep up repairs and not create any liens and that the Polks should be relieved of the obligation to pay for the property except in monthly installments of ten dollars each up to $300, all payments to cease at Rachel’s death. This contract was not recorded, was not referred to in the deed and created no lien for the purchase money, but did give a right of action for the whole sum on default of an installment payment.
*294The deed was delivered on the date of its execution, hut at that time Mr. Polk was not in St. J oseph and did not sign the contract. It seems a space was left for his signature above that of his wife and his signature was attached later, on a date dark; and in the absence of Rachel. We infer the contract was left with Mrs, Polk at the time the deed was delivered. The witnesses, the Pepperells, were also witnesses to the deed. The one is Mrs. Polk’s sister and the other her brother-in-law. Mrs. Polk kept a boarding house, and Mr. Polk was a traveling man. The lot on which was situate the Polk boarding house was close by Rachel’s premises — “the old state road” (filling now the office of an alley) separating them. We infer the Polks were in debt and in very moderate circumstances. Sometime before their execution, the deed and contract were drawn by Mrs. Polk’s attorney on information given him by her, he at no time consulting Rachel about either. We lay no blame to him, for he was not asked to consult her. Indeed, it appears that this aged colored woman, who was parting with practically her whole estate, had no disinterested and independent adviser, lay or professional, at her time of need, nor was it suggested to her that she needed one. The insurance referred to in her will amounted tó a meagre sum. Thé lodge benefits were also a very small sum and at her death she had about eighty-seven dollars in ready money which passed to her executor. As to values, the best we. can make out of the testimony is that the property conveyed by the deed was worth about $1000. We think that a fair estimate. Rachel owned it clear of incumbrance. There were two indifferent houses on it and defendant’s expert put the ground at about $500 and the buildings at as much more, but these had been refitted and improved by Polk at the time of the estimate. On the- other side there was testimony tending to show that its market value was from $1500 to $1600 and its rental value *295'$1800 to $2000. Rachel lived in part of one house and from the other part (and other house) was receiving a small rent, say, five or ten dollars per month, which eked ont her eight dollars monthly pension .
As to contractual capacity and health, on the part ■of defendant there was testimony to the effect that "barring a hurt from an accident which lamed her shoulder there was nothing the matter with her in body or mind at the date of the deed. For example, Mrs. Polk says: “She had the best mind of any woman of her age that I ever saw in my life; she was an active woman-; she had kept her mind clear; she was a woman that had worked; she was a manager about her work and a manager about anything. She was above the average — a sensible woman of her class. I considered her above the average and she was so considered by everybody that knew her.” Another witness, Mrs. Polk’s cousin’s wife, says: “I considered her of unusual intellectuality;’I always thought she was a right bright old woman; never noticed anything that would indicate unsoundness.” Another witness, the sister of Mrs. Polk, said: “I judged her to be of wonderful intellect. . . . Well, I never had thought of anything but that she was a very intelligent and capable woman for a woman of her years.” Another sister of Mrs. Polk testified that she thought Rachel “had an exceptionally bright mind for a woman of her age; I considered her extremely well balanced for a woman of her age. ’ ’
The notary read over the deed and contract to her and noticed nothing wrong with her. This was at Mrs. Polk’s house and in her presence and that of the witnesses to the documents.
Contra, there was testimony from which the chancellor could well conclude that Rachel had suffered a stroke of paralysis on one side, which turned out to be progressive and for some months before her death affected her greatly. That she was afflicted with rheu*296matism. That even before the deed was executed she was in bed and ont during the day; she had been used to. heavy labor in washing, but had left it off except light washing from Mrs. Polk and some of her guests. During that time she also suffered with a “misery” in her head which, growing worse and worse, developed into an abeess of the brain and finally carried her off. There was medical testimony that this abeess arose from degeneration of the brain substance, as well as of the arteries, i. e., senile degeneration antedating the deed in evidence. There was also testimony from which the chancellor could well conclude that long before the deed was made, bowed by the weight of years- and infirmities, she had reached a typical stage of second childhood in all that term implies. Thus, she would be confused and bewildered from no adequate cause; had lost her memory for current things and happenings; would put her shoes on wrong and complain of her feet hurting; would put on her skirts “inside-out;” would get lost on streets she was familiar with; would forget to raise her umbrella when she was out in the rain; could not go to church without attendance ; needed attention like a child and was whimsical and childish to a marked degree, doing what she-was advised to do; and, to use the language of one-witness, “was just the same as a child.” She was. nervous, acting when there was a knock at the door or when spoken to “as if something was going to take hold of her.” Her taxes amounted to about six dollars per annum, and yet she was afraid she would lose her property on that account, having iii mind a tax claim Mrs. Polk had straightened out for her.
On the part of defendant there was some testimony from Mrs. Polk and her sister that Rachel wanted Mrs. Polk to have the property, because of that lady’s affection for her, wanted her to buy it at $300 and that the plan lagged for a spell because the old colored woman wanted cash and the Polks had not the-*297ready money to buy. Finally, the monthly payment plan was fallen on. The allegation of the answer that Rachel “induced defendant against his- will to enter into the contract” is wholly unsupported by.the testimony.
The testimony shows on both sides that the relations between Mrs. Polk and Rachel for many years had been analogous to that of guardian and ward. They bore to each other a relation of uncommon trust and confidence, seeing each other often and frequently talking over the property matter.
Their conversations in tha.t regard were scantily-drawn out on the stand, but it appears from some of defendant’s testimony that Rachel was anxious about what would happen to her at the end of her days, and wanted Mrs. Polk (who had been kind to her) to take care of her, and the fair inference is that the property arrangement had reference to that desire. Mrs. Polk makes herself say she “expected to.” While denying knowing anything about the will devising the real estate to the church, Mrs. Polk admits knowing from Rachel that the church was to have her insurance money and admits knowing that Rachel wanted her bills paid and Mrs. Polk promised her during their talks that she would attend to that. She also admitted she had Rachel’s absolute confidence; was consulted by her about everything and was trusted implicitly by her in her affairs. Indeed, under .the proof she was her only general adviser and counselor and attended to what business she had. Before the deed was made, Mrs. Polk admits saying to her that she, Mrs. Polk, 4‘had always been faithful to her and she knew I always would be.” She did not advise Rachel not to sell her property, contra, she thought it was a “good deal” for her.
There was a-very old and decrepit colored woman, named Lee, living in one of Rachel’s houses, a ward of the county, to whom she was attached by those *298tender ties not uncommon to the lowly. Mixed in with this property arrangement was the idea that Mrs. Lee should stay where she was as long as she lived. In point of fact she died about the time or shortly after Rachel. We quote some of Mrs. Polk’s testimony on this point (Rachel speaking, at the start): “ ... and she told me, ‘If I let you have it, I will remain in it; I am not capable of selling this land; and you will let me remain,’ and she told me, ‘If you tell me you will do anything, you will do it. ’
“Q. Now, Mrs. Polk, when was there ever anything said about the consideration; how the $300 was to be paid? A. It was her own way — I never said anything about it; she asked me if we could pay her so much a month, but I said, ‘I didn’t know whether I could or not, I will have to talk with Mr. Polk about it.’ I never had made any transactions of this kind; and then when Mr. Polk came in we talked it over; and she said, ‘Would we give her ten dollars a month and pay all taxes and all insurance and everything of that kind and let her remain there as long as she lived, also grandma Lee — ten dollars a month until she got $300; she said that was satisfactory to her.’ ”
It is not clear that defendant Polk had much of anything to do with the negotiations with Rachel. If he ever talked to her their conversation does not appear, nor is there any testimony that Rachel expected to sell to Polk or wanted him to have the property except the inference to be drawn from the bare deed and the contract, both of which were prepared in advance out of her presence, as said, and there is no testimony that she knew aught concerning their tei'ms until she was called on to execute them.
Mrs. Polk testifies she acted for her husband, but whether Rachel knew or apprehended that fact does not appear. There is no testimony that Polk ever advised her about her business affairs or had ever won her confidence by kindness as Mrs. Polk had done. And *299the record creates the impression that the old black ■woman thought she was dealing with Mrs. Pollc alone and had sold the property to her.
Witness, the following (we quote from one of defendant’s witnesses who talked with Rachel after the sale): “She told me of selling the property for $300; she said it was for her home, and Mrs. Polk was to keep np the taxes as long as she lived, and she was to pay her ten dollars a month, because she didn’t feel that she could pay all down, and she said, ‘If I should die to-morrow, the property is Mrs. Polk’s; I conld not trust anybody; nobody but Mrs. Polk; she is one I know of that I can trust.’ ”
On such record we are of opinion the decree should be affirmed. It is put beyond cavil that Mrs. Polk had long assumed such fiduciary relation toward Rachel, a relation accentuated by her extreme old age, her physical infirmities, her childishness (and, it may be, by her training as a slave to look up to a mistress) that the burden was upon defendant, who holds title only through the instrumentality of his wife, to show that the contract was just and fair. That burden he did not well carry. That such burden attends such relation is a wise doctrine as' old as equity itself. Without it a court of conscience would be powerless to prevent confidential relations from being abused. Equity does not beguile itself by Utopian dreams in that behalf. It travels on the theory that where there is domination and confidence there is danger of misuse of them. It is not necessary to cite authority to that proposition nor to the other that where the weak, the illiterate, the confiding, the credulous are opposed' in a challenged contract to the strong, the educated, the reliant, the shrewd, equity broods over the transaction with anxiety and watches it with vigilant and jealous eye to see that no unconscionable advantage is taken intentionally, or results without intention. As non-age has its shield, so has dotage.
*300By the arrangement Mr. Polk got a property for thirty dollars which was well worth $1000. True he took a chance of paying $300, but it is idle to ignore' the fact that under the proofs Rachel had obviously reached the end of her days, and even if she had lived for thirty months the consideration was so grossly inadequate as to shock the conscience.
There is another view of this case by no means foreign to the proof, namely, that Rachel did not intend to sell the property to Mr. Polk at all. She placed no disclosed trust in him. She had no disclosed affections for him, nor (putting aside the inference arising from the cold letter of the deed) did she desire he should have her property. To the contrary, Mrs. Polk was in her mind, and, if the proof is not to be ignored, after the event she thought she had sold to that lady. We do not say that Mrs. Polk’s name was attached to the contract as a lure to procure its execution by her, hut we do say that if that had been the intention that signature was admirably contrived to that end; for no legal reason can he given why Mrs. Polk’s name appears in the contract at all. She is not represented as owning property, whereby the signature might stiffen the contract, the deed had not conveyed to her, and the natural office of her signature and her name would be to connect the contract with her prior negotiations with Rachel and her personal promises outstanding to her. Wherefore?
There is still another view of the contract that makes it an object of anxious solicitude. Outside of the mere bagatelle of taxes to accrue, which the Polks assumed to pay, the monthly payments would not appreciably enhance Rachel’s income, when her duty to make repairs is considered. We stress the fact that she was better off, from any standpoint, before the transaction than after it. That view is not without weight where the welfare of Rachel is an object of inquiry even on defendant’s theory.
*301Again, the back payments were not secured, as they should have been, if Rachel’s interests had been either paramount or active in the minds of those who dictated the contract. Tendering to this old, ignorant woman a naked right of action for the consideration, the right to go into court, was both an inadequate and extraordinary remedy. Moreover, an adequate reason for the sale is entirely lacking. Eachel’s puerile fear that she was in danger of losing her home (a fear that might have given way if Mrs. Polk had seriously undertaken the task of disabusing her mind of that childish notion) was no reason standing a test of common sense.
Furthermore, we cannot escape the haunting idea that the true object in making this contract, operating on Eachel’s mind, was to provide for care and ministration by her friend Mrs. Polk at a time now at hand when she was incapable of caring for or ministering to herself. That idea, in a pathetic way, ran through the negotiations like a thread of gold; but, singularly enough, it is not contained in the contract. The Polks did not so agree by the writing. Neither is the fact that the old colored woman, Lee, was to have a roof over her head and a hearthstone during her few remaining days, contained in the contract. Neither is any obligation to pay her debts contained in the contract. Observe, Mrs. Polk had promised all those things. When such considerations were the heart’s desire of Eachel, her motive in the arrangement, it stoutly argues her entire incapacity to look after her own welfare, when she did not notice their significant absence from the writing.
And this leads up to the further proposition that the chancellor could have well found, under this proof, that Eachel Botts was incapable of making a contract at arms’ lengths with the Polks.
The decree canceled the deed and returned to the Polks the thirty dollars they had paid and the taxes, *302together -with a just allowance for all betterments after deducting rents actually received.
We find no fault with it.
The principal opinion by our special judge does not deal with questions lodged in tbe case and discussed in paragraphs I and II of this dissent. This dissent was written in division on assignment as a deciding one, but was not concurred in except by our lamented Brother ValliaNT, In Banc we were equally divided — Brother WoodsoN not sitting. On re-argument, the divisional opinion with such inconsequent changes as fit it for its new use is refiled as a dissent.
Brown and Walker, JJ., concur in these views.